Citation Nr: 1122522	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  07-12 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for chronic lumbosacral strain with degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Jenny Twyford, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1967 to February 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In April 2009, the Veteran testified in a Travel Board hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing is associated with the claims file and has been reviewed.

In August 2009, the Board denied the Veteran's claim.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  The attorney for the appellant and the Secretary of Veterans Affairs filed a Joint Motion for Remand in March 2010.  By Order of the Court, the claim was returned to the Board.  This appeal was remanded by the Board in June 2010 for additional development.  


FINDINGS OF FACT

1. The Veteran has been notified of the evidence necessary to substantiate his claim, and all relevant evidence necessary for an equitable disposition of this appeal has been obtained.

2. The competent evidence of record does not show a chronic disability in service, manifestation within one year after service, continuity of symptomatology since service or that the current diagnosis of chronic lumbosacral strain with degenerative joint disease was related to an injury or incident in service.  



CONCLUSION OF LAW

Chronic lumbosacral strain with degenerative joint disease was not incurred in or aggravated by service; nor may it be presumed to be incurred therein.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in August 2005 that addressed the notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  The appellant was also asked to submit evidence and/or information in his possession to the AOJ.  A letter sent to the Veteran in March 2006 included the notice provisions pertaining to how VA assigns disability ratings and effective dates as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, DD Form 214 and VA medical records.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The appellant was afforded a VA medical examination in December 2005 and August 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA opinion obtained in this case were sufficient, as they were predicated on a full reading of the Veteran's service and post-service VA medical records.  They consider all of the pertinent evidence of record, the statements of the appellant, and provide an explanation for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and a chronic disease such as arthritis manifests to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

The Veteran has a current diagnosis of a lumbar spine disability.  Most recently, in the August 2010 VA Compensation and Pension Examination, the Veteran was diagnosed with chronic lumbar spinal stenosis with osteophytes and degenerative disc disease with spinal radiculopathy.  In a March 2008 MRI, there was L4-L5 spondylosis and L5-S1 degenerative disc disease with lower lumbar spinal stenosis and effacement of the bilateral S1 nerve roots.  

The service treatment records show that the Veteran reported he did not have recurrent back pain in February 1967.  A physical examination clinically evaluated the Veteran's spine as normal.  In June 1968, the Veteran was diagnosed with mild low back strain.  An in-service x-ray revealed a normal lumbar spine.  In December 1968, the Veteran reported recurrent back pain.  His spine was clinically evaluated as normal and the Veteran was referred to the orthopedic clinic, but failed to keep his appointment.  

In a VA Compensation and Pension Examination in December 2005, the examiner physically examined the Veteran.  The claims file was not available for review during the examination.  In February 2006, the examiner reviewed the claims file and considered the mild low back strain in service.  The examiner considered that the Veteran reported he did not have any traumatic injury and had not had a trauma to his back since discharge.  The examiner noted that the Veteran was a house cleaner since 1978 and his work involved physical labor.  The examiner reviewed the x-ray evidence of diffuse degenerative changes which he opined would not be particularly unusual for a male of the Veteran's age and life style.  The examiner concluded that it was less likely as not that the Veteran's back strain in service led to the current osteoarthritis of the lumbosacral spine.  

In the August 2010 VA Compensation and Pension Examination, a VA Doctor of Osteopathic Medicine (D.O.) reviewed the claims file and examined the Veteran.  The D.O. noted that in December 1968 the Veteran reported recurrent back pain, was clinically evaluated as normal, and failed to keep an appointment with an orthopedic clinic.  The D.O. also considered the Veteran's occupation after service in a parts department, as a buyer and in the cleaning business.  The D.O. also considered the Veteran's current pain and that he previously used a walker and is currently using a wheelchair.  The D.O. also noted that the Veteran was in a few auto accidents.  The Veteran reported during the examination that he was lifting a foot locker in service and strained his back.  He reported that physical therapy was planned, but never implemented.  The Veteran reported that his low back pain progressively worsened over the years after service.  The Veteran was diagnosed with chronic lumbar spinal stenosis with osteophytes and degenerative disc disease with spinal radiculopathy.  

After review of the records and physical examination of the Veteran, the D.O. found that it was less likely than not (probability less than 50%) that the Veteran's current back condition had any relationship to the back strain sustained while on active service duty 41 years ago.  The D.O. provided the rationale that the Veteran performed some jobs in the past 41 years that would contribute to the development of spinal arthritis.  The D.O. found that the spinal stenosis was likely a combination of congenital predisposition as well as the development of osteoarthritic changes throughout the years, activity related, with some heredity component.  The D.O. found that a temporary complaint of back strain while on active duty then returning to full duty, as the Veteran had while in service, does not clearly serve as a starting point or a cause of aggravation of his current degenerative spinal process which had occurred over the past 40 years.  The D.O. concluded that the Veteran has a significant lumbar spinal condition at this time and may eventually require surgery, but there was no relationship between his current diagnosis and back strain noted in the claims file.  

Clearly, the Veteran has a current diagnosis of a lumbar spine disability.  The medical evidence of record, however does not depict symptoms of or a diagnosis of a low back or lumbar spine disability, including arthritis, within one year after separation from service.  Therefore, service connection cannot be presumed.  See 38 C.F.R. §§ 3.307, 3.309 (2010).

Additionally, the Board finds that service connection is not warranted on a direct basis.  Although there is a current diagnosis, the service treatment records do not show a chronic disability in service.  The service treatment records show complaints of back pain in June 1968, but the Veteran returned to full duty shortly thereafter.  After June 1968, there was no further treatment for back pain in the service treatment records.  The Veteran reported recurrent back pain for four years in December 1968, which contradicts his statement upon entry into service in February 1967 of no recurrent back pain.  Moreover, the Veteran did not follow through with a referral to an orthopedic clinic and his spine was clinically evaluated as normal upon separation from service.  Therefore, based on the lack of treatment throughout service and the negative findings upon separation from service, the Board finds that a chronic disability was not shown in service.  

Further, the evidence of record does not show that there was continuity of symptomatology since service.  After service, there is no evidence of treatment or complaints of back pain until the Veteran's claim in 2005.  In the December 2005 VA examination, the Veteran reported intermittent pain since the early 1970s and daily pain for the last 20 years.  In this regard, the Veteran is competent to report his symptoms and when they occur.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  Moreover, although lay persons are competent to describe any such symptomatology, they are not competent to provide a probative opinion concerning the appropriate diagnosis of the underlying conditions causing such complaints. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). See also 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Additionally, lay evidence cannot be deemed not credible solely due to the absence of contemporaneous medical evidence.  Buchanan, 451 F.3d at 1337.  However, competent lay testimony may be rejected only if it is found to be mistaken or otherwise deemed not credible.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  

In this case, however, the Veteran's statements do not show continuity.  The Veteran indicated in each VA examination, in December 2005 and August 2010 that his back pain began in the 1970s.  He does not assert in the VA examinations that he had back pain since discharge from service in February 1969.  The Board finds that the Veteran's own statements do not show that he has had back pain since service.  For these reasons, the Board finds the Veteran's current assertions of continuity to be not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).

There were also no post-service treatment records showing an indication of a disability until many years after service, which weighs against the Veteran's assertions.  The was no treatment for back pain until 2005; this lapse in time also weighs against the Veteran's claim.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  The Board cannot ignore the significance of the fact that the Veteran first filed his claim for service connection in June 2005, over three and a half decades after leaving service.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  

The Board also notes that the evidence of record does not show a nexus between the current back disability and an incident of service.  The Veteran has asserted that the December 2005 examination is inadequate because it does not specifically address the Veteran's statements in service that he had back pain for the past 4 years.  The Board points out that in 1969, if the Veteran had back pain for 4 years, it would have had to begin prior to his entry into service.  If the back pain began prior to service, it would not have been due to the injury in service as the Veteran now alleges.  However, in 1967, the Veteran reported that he did not have back pain.  

Furthermore, the August 2010 VA examination is adequate.  It is based upon consideration of the Veteran's prior medical history and examinations, and also describes the disability, in sufficient detail so that the Board's evaluation of the disability will be a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The examiner also provided a rationale for his conclusion.  As such, the Board finds the VA examination probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  

In the August 2010 examination, the D.O., a doctor of orthopedics, found that there was no nexus between the injury in service and the Veteran's current diagnosis.  In fact, the examiner found that the current disability was due to a number of factors, including genetics and physical activity.  While the Board acknowledges that lay statements could, in certain circumstances, constitute competent nexus evidence, in the instant case, the Board finds that the question regarding the potential relationship between the Veteran's low back strain in service and the current diagnosis to be complex in nature.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

As such, the Board finds the Veteran's statements regarding a nexus between his current lumbar spine disability and an incident in service to be of little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

It is, of course, absolutely true that evidence of continuity of symptomatology may warrant the grant of service connection notwithstanding unfavorable medical opinions.  The assertion of continuity, however, may properly be assessed within the context of the entire record.  In other words, evidence inconsistent with continuity of symptomatology may likewise be accorded probative value.  In this appeal, there is no documentation or contention of medical treatment for a back disability for a period in excess of three decades following separation from service.  This absence of medical involvement for such an extended interval cannot be reconciled with the recent complaints of persistent symptoms since service. Therefore, chronicity and continuity of symptomatology have not been shown. 


ORDER

Service connection for chronic lumbosacral strain with degenerative joint disease is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


